Citation Nr: 1412929	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-09 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for residuals of a lumbar spine injury with degenerative disc disease and arthritis (low back disorder).

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Christopher J.  Boudi, Attorney


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.




INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran initially requested to testify at a hearing before the Board in his February 2010 substantive appeal (VA Form 9), but later withdrew this request in a December 2013 statement.  

The Veteran had also perfected an appeal of a denial of entitlement to nonservice-connected pension benefits, which was subsequently granted administratively, as reflected in a March 2014 letter.  Therefore, this claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, further development is warranted before an informed decision can be issued on these claims, and to ensure they are afforded every due consideration. 

In his December 2007 application for benefits (VA Form 21-526), the Veteran stated that he was treated for a back injury during service in April 1968 at Thorek Memorial Hospital in Chicago, Illinois.  No attempt has been made to obtain these records.  As the service treatment records are negative for a back injury, back 

symptoms, or findings of pathology related to the back or spine, any records of treatment for a back injury at this facility during the Veteran's service take on a lot of importance.  Therefore, an effort to obtain these records should be made on remand.  Further, additional VA and private treatment records should be requested, as described below.

Because the issue of entitlement to TDIU is dependent on the outcome of the service connection claim, the Board will defer consideration of this issue.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the NPRC, and/or any other appropriate source, and request a complete copy of the Veteran's service treatment records, to include any clinical records and any records from Thorek Memorial Hospital.

2.  After obtaining an appropriate release form from the Veteran, contact Thorek Memorial Hospital directly (850 West Irving Park Road, Chicago, Illinois, 60613) and request a copy of the Veteran's complete records pertaining to treatment for a back injury in April 1968, as well as all treatment records dated since 1968.

3.  Make arrangements to obtain the Veteran's VA treatment records, dated from January 1996 to November 1998, and from July 2009 forward.


4.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Diaz; Dr. Harvey; and UCC.

5.  Evidence of record indicates that the Veteran filed a claim for Workmen's Compensation benefits.  Attempt to obtain any and all medical and administrative records relating to a claim for Workmen's Compensation.

6.  The Veteran reported that he injured his back in a motor vehicle accident in October 2001.  See VA outpatient treatment record, dated March 3, 2003.  Make arrangements to obtain all treatment records associated with the October 2001 back injury.

7.  Then, complete any other development that may be warranted, to include obtaining a VA examination and opinion, if appropriate. 

8.  Finally, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



